- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A PRESS RELEASE First Half 2010 ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR FIRST HALF ENDED June 30th, 2010 Highlights for the Period S UMMARY During the first half, as immediate effects of the February 27th earthquake tended to be offset, an important surge in electricity demand was registered in Santiago. This increasing trend has been observed also in all our concession areas, which have experienced important increases in demand, particularly in Brazil. During the first half of the year, we have seen an economic recovery positively impacting the demand of electricity. In fact, physical sales for our distribution business showed an increase of 5.7%. The contribution in EBITDA of our two lines of business was as follows: Generation and Transmission53% Distribution 47% Operating Income from Generation and Transmission business decreased 26.7% compared to 1H09, mainly as a result of the decreasing results from our Chilean, Brazilian and Colombian operations, related to lower sales and higher operating costs derived from an increasing thermal production. Net Income before taxes decreased 17.7% compared to 1H09, mainly due to the decrease in results from our Generation & Transmission businesses, partially offset by the increase in results from Distribution activities. Income Taxes increased 48.6%, mainly due to the effects of dollar variations over payable taxes. As of June 30, 2010, net profit attributable to the companys shareholders amounted to Ch$ 198,173, a 45.1% decrease, mainly due to a decrease in energy sales and also an increase in tax payment. A lower average interest rate has allowed us to reduce the average cost of our debt. In line with the above, our leverage ratio improved 50 bps. while the ROE reached 14.3%. Some operating figures of the semester are: Operating Costs reached Ch$ 2,292,103 million; in line with 1H09 figures. EBITDA reached Ch$ 1,090,089 million, or reduction of 11.3%. Pg. 1 Operating Income decreased 15.5%, mainly explained by lower results from our Generation Business, partially offset by higher contribution from our Distribution Business. D ISTRIBUTION B USINESS Consolidated figures for Distribution Business are detailed as follows: Operating Revenues increased 1.3%, amounting to Ch$ 2,106,375 million. Operating Costs reached Ch$ 1,721,309 million in line with same period last year. EBITDA increased 7%, amounting to Ch$ 509,292 million. Operating income increased by 5.1% amounting to Ch$ 385,066 million, mainly explained by better performance of subsidiaries in Brazil. Positive factors that influenced these results are the following: Consolidated physical sales grew 5.7%, on average mainly explained by demand growth in our subsidiaries in Brazil and Peru. An Addition of 391 thousand new clients. This confirms our sustained natural growth in distribution business. This is equivalent to the incorporation of a new mid-size distribution company every year. In Brazil, EBITDA increased Ch 72,901 million, as a result of: Demand recovery. Higher average sales prices. In Peru, EBITDA increased Ch$ 664 million, as a result of: Higher purchase/sales margins. 7.2% increase in demand. In Colombia, EBITDA decreased Ch$ 1,060 million, as a result of: Lower revenues due to the deconsolidation of Codensa Hogars revenues, distorting comparison basis. In Chile, EBITDA decreased Ch$ 22,223 million, which is explained mainly by the following: Lower margins due to a lower VAD indexer variation in comparison to the prior year Higher maintenance costs. In Argentina, EBITDA decreased Ch$ 15,471 million, as result of: Higher sales to industrial customers over the residential customers. Higher operational costs. G ENERATION AND T RANSMISSION B USINESS Consolidated results for Generation and Transmission Business are detailed as follows: Pg. 2 Consolidated physical sales decreased 7.7%, totaling 30,810 GWh, primarily in Argentina and Colombia. Due to a mix of lower sales and reduced prices, Operating Revenues decreased 7.4%, amounting to Ch$ 1,296,886 million. Operating Costs amounted Ch$ 841,116 million, with an 8% increase, mainly explained by higher energy purchases in Colombia. EBITDA decreased 21%, amounting to Ch$ 579,847 million. Operating Income decreased 26.7% amounting to Ch$ 455,769 million. Hydro generation experienced a 9.9 % decrease, mainly attributable to Colombia. In Chile, EBITDA decreased by Ch$ 120,897 million which is explained primarily by the following: A 2.3% lower generation volume. Average prices decreased 19%. These effects were partially offset by a 20.2% decrease in fuel costs. In Colombia, EBITDA decreased by Ch$ 9,064 million, which is explained primarily by the following: Low hydrology due to El Niño. Less efficient production mix due to higher thermal production. Higher energy purchases and fuel costs, partially offset by 32% higher average sales prices. In Peru, EBITDA decreased by Ch$ 8,716 million, as consequence of: 3.2% lower physical sales. Higher costs of energy purchases due to the absence of the non-recurrent provision accumulated as of June 2009, related to distributors without contracts. In Argentina, EBITDA decreased by Ch$ 2,533 million, as a result of: 16% decrease in physical sales. 16% of higher costs of fuel. Partially offset by a better generation mix. In Brazil, EBITDA decreased by Ch$ 14,510 million, as a result of: A decrease in income from the transmission business, due to the reduced operation of the transmission lines compared to the 1H09. Partially offset by the increasing income from the generation business, which experienced improved sales margins. Pg. 3 F INANCIAL S UMMARY The average interest rate, a major cost factor, fell from 8.3% to 7.6%, which represents a positive development for the overall Group. Liquidity, a key consideration in our financial management, continues to be in a very solid position, as shown below: Non-committed credit lines: US$ 527 million available in the aggregate for Enersis and Endesa Chile in the local markets. Committed credit lines: US$ 650 million in undrawn revolving debt facilities in the international markets and US$ 185 million in the local markets, on a consolidated basis. Cash and cash equivalents amount to US $1,246 million. Coverage and Protection: In order to mitigate exchange rate and interest rate risks, Enersis has established strict internal rules to protect our cash flows and balance sheet from variations in these variables. Our exchange rate policy is based on cash flows and it strives to maintain a balance between US dollar indexed flows, and assets and liabilities in such currency. In addition to this policy, we have contracted Cross Currency Swaps for a total amount of US$1,327 million and Forwards, for US$137 million. In order to reduce volatility on financial results due to changes in market interest rate, we seek to maintain an adequate balance in debt structures. Additionally, we have contracted Interest Rate Swaps for US$ 394 million. The aforementioned financial policies are being permanently evaluated and adjusted to the changing macroeconomic scenario, in order to achieve the most efficient levels of protection. M ARKET S UMMARY During the first half of 2010, Chilean stock exchange selective index (IPSA) showed a positive performance in opposite trend to other international stock markets. The IPSA registered a 13.51% increase; compared to other indexes evolutions as Bovespa: -11.6%; Dow Jones Industrials: -6.27%; S&P 500: -7.57%; UKX: -9.16%; FTSE 250: +0.64%. Enersis shares price in the local market decreased 6.21% during the period. The main factor that influenced this negative variation was the significant divestments made by local pension funds. During this year, Enersis continued to be among the most traded companies at the Santiago Stock Exchange, with an average trading volume of US$ 10.5 million per day during the first half of 2010. Top Five Daily Average Traded Amount at SSE in First Half 2010 Thousand US$ SQM 15,262 LAN 13,706 CENCOSUD 11,344 ENDESA CHILE 10,998 ENERSIS 10,450 Source: Santiago Stock Exchange (SSE) Pg. 4 R ISK R ATING C LASSIFICATION I NFORMATION Enersis credit profile has continued to strengthen in 2010, with solid debt coverage ratios, liquidity position and low leverage levels. The positive perspective on operational and credit profile of Enersis has been reflected in the upgrades received during the first half of the year, from Fitch Ratings, S&P and Feller Rate. Current ratings are further supported by our well diversified asset portfolio, strong credit metrics, adequate debt structure and robust liquidity. Enersis' geographic diversification through Latin America provides us with a natural hedge against different regulations and weather conditions. Most of our operating subsidiaries are financially strong and have a leading market position in the countries where they operate. Enersis current risk classifications are: International Ratings: Enersis S&P Moodys Fitch Corporate BBB+, Stable Baa3, Stable BBB+, Stable Domestic Ratings (for securities issued in Chile): Enersis Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA, Stable AA, Stable Pg. 5 T ABLE OF C ONTENTS Summary 1 Distribution Business 2 Generation and Transmission Business 2 Financial Summary 4 Market Summary 4 Risk Rating Classification Information 5 TABLE OF CONTENTS 6 GENERAL INFORMATION 8 S IMPLIFIED O RGANIZATIONAL S TRUCTURE 9 MARKET INFORMATION 10 E QUITY M ARKET 10 D EBT M ARKET 13 C ONSOLIDATED I NCOME S TATEMENT A NALYSIS 14 N
